264 P.3d 252 (2011)
173 Wash. 2d 1003
Douglas CAMPBELL and Michelle A. Campbell, husband and wife, and Robert E. Sukert II, an unmarried person, Petitioners,
v.
Donald W. OAKLAND and Cherris J. Oakland, husband and wife, Respondents,
Paul D. Ingram and Judie Ingram, husband and wife, and Ingram Realty LLC, a Washington limited liability company, Defendants.
No. 86400-4.
Supreme Court of Washington.
November 21, 2011.

ORDER
MADSEN, Chief Justice.
¶ 1 Department I of the Court, composed of Chief Justice Madsen and Justices C. Johnson, Chambers, Fairhurst and Stephens, considered at its November 21, 2011, Motion Calendar, whether review should be granted pursuant to RAP 13.4(b), and unanimously agreed that the following order be entered.
¶ 2 IT IS ORDERED:
¶ 3 That the Petition for Review is denied and the Respondents' request for attorney fees is granted. The Respondents are awarded reasonable attorney fees and expenses pursuant to RAP 18.1(j), The amount of the attorney fees and expenses will be determined by the Supreme Court Clerk pursuant to RAP 18.1. Pursuant to RAP 18.1(d), Respondents should file an affidavit with the Clerk of the Washington State Supreme Court.
For the Court
/s/ Madsen, C.J.
CHIEF JUSTICE
*253